DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amended specification was received on 01/18/2022 and the drawings were received on 12/06/2019. These drawings are now accepted in light of the corrections in the amended specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barakauskas (US 3026649 A) in view of Kampman (US 9167755 B1) and Center (US 20150319946 A1).
Regarding claim 1, Barakauskas teaches a plant support (Figure 1), comprising: 
a vertical support configured to support a plant growing in a pot (Figure 1, Col. 2 lines 31-33; plant support 14 on pot 10) having a lip that can be configured to suspend the pot in a lid of a tray that is configured to provide a flow of water to the grow medium and mount in a rack of a hydroponic system (Figure 1, Col. 2 lines 31-33; pot 10 receives plant; Figure 7, Col. 4 
a first rod (Figure 1, Col. 2 lines 21-24; trellis 16 has upright member 44 on the right); 
a second rod (Figure 1, Col. 2 lines 21-24; trellis 16 has upright member 44 on the left); and 
one or more cross-bars each connected between the first rod and the second rod (Figure 1, Col. 2 lines 31-42; cross member 54 connected between upright members 44); and 
a connector configured to attach the vertical support to the pot (Figure 7, Col. 4 lines 1-11; upright members 144 inserted into socket members 118) configured to attach on opposing sides around the edge of the pot (Figure 1; upright members 44 are attached to pot 10 on opposite sides around the edge of pot 10) by fitting into the set of grooves (Figure 7, Col. 4 lines 1-11; upright members 144 inserted into socket members 118).
Barakauskas does not teach the support on specifically a net cup configured to hold a plant in a soilless growth medium and to suspend the net cup in a lid of a tray that is configured to provide a flow of water to the soilless growth medium and mount in a rack of a hydroponic system and a horizontal connector comprising: a first horizontal connector foot connected to 
Kampman teaches a plant support comprising a horizontal connector system comprising: 
a first horizontal connector foot connect to the first rod (Figure 4, Col. 4 lines 25-50; stabilizer member 34 extending from a first mounting leg 30); and 
a second horizontal connector foot connected to the second rod, the first horizontal connector foot and the second horizontal connector foot (Figure 4, Col. 4 lines 25-50; stabilizer member 34 extending from a second mounting leg 30 (opposite side), configured to contact an underlying support material).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant support taught by Barakauskas with a horizontal connecter taught by Kampman in place of the vertically oriented connecter in order to provide a more secure and stable form of attachment.
Center teaches specifically a net cup with a plant support configured to hold a plant in a soilless growth medium and to suspend the net cup in a lid of a tray that is configured to provide a flow of water to the soilless growth medium and mount in a rack of a hydroponic system (Figure 15, Paragraph [0036]; pot 8 is a net pot with plant supports 46 and 50 and is suspended in a reservoir 52 containing water to flow to growth medium).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant support system taught by Barakauskas with the 
Regarding claim 2, Barakauskas does not teach wherein the first rod, second rod, first horizontal connector foot, second horizontal connector foot, and a cross-bar are formed of a single element.
Kampman teaches wherein the first rod, second rod, first horizontal connector foot, second horizontal connector foot, and a cross-bar are formed of a single element (Col. 3 lines 24-42 and Col. 3 line 65 - Col. 4 line 2; connectors, rings portions 16 and support members 28 may be made integral).
	It would have been obvious to one having ordinary skill in the art before the effective filing date to make the first rod, second rod, first horizontal connector foot, second horizontal connector foot, and a cross-bar are formed of a single element in order to make attachment/detachment of the plant support to the pot much simpler, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 3, Barakauskas teaches wherein there is a separation between the first rod and the second rod (Figure 1, Col. 2 lines 21-24; trellis 16 has upright members 44 on the left and right that are separated). The modified reference teaches the limitations of claim 1 a further Kampman teaches a separation between the first horizontal connector foot and the second horizontal connector foot (Figure 4, Col. 4 lines 25-50; stabilizer member 34 extending 
Barakauskas as modified by Kampman teaches the claimed invention except for the space between the first and second rod is smaller than the space between the first and second horizontal connector foot. It would have been an obvious to one having ordinary skill in the art at the time the invention was filed to size the separation between the upright members to be smaller than the mounting legs in order to accommodate smaller plants that need a more condensed size support structure, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).	
Regarding claim 7, Barakauskas teaches a plant holder that can be used in a hydroponic system (Figure 1), comprising: 
a pot configured to hold a plant, the pot having a lip capable of being configured to suspend the pot in lid of a tray that is configured to provide a flow of water to the grow medium and mount in a rack of a hydroponic system, and further having a set of grooves on opposing sides around an edge of the lip (Figure 1, Col. 2 lines 31-33; pot 10 receives plant; Figure 7, Col. 4 lines 1-11; lip = top portion 112, grooves = socket member 118) (Note that Figure 7 is an alternate embodiment for the type of attachment of the trellis to the pot only, the structure of the trellis itself from Figure 1 is the same); and 
a plant support connectable to the pot, including a vertical support configured to support a plant growing in the net cup, including a first rod, a second rod, and one or more cross-bars each connected between the first rod and the second rod (Figure 1, Col. 2 lines 21-
a connector configured to attach the vertical support to the pot by fitting into the set of grooves (Figure 7, Col. 4 lines 1-11; upright members 144 inserted into socket members 118) configured to attach on opposing sides around an edge of the pot (Figure 1; upright members 44 are attached to pot 10 on opposite sides around the edge of pot 10).
Barakauskas does not teach specifically a net cup configured to hold a plant in a soilless growth medium and to suspend the net cup in a lid of a tray that is configured to provide a flow of water to the soilless growth medium and mount in a rack of a hydroponic system; and a horizontal connector configured to attach the vertical support to the net cup, including a first horizontal connector foot connected to the first rod and a second horizontal connector foot connected to the second rod, the first horizontal connector foot and the second horizontal connector foot.
 Kampman teaches a plant support comprising a horizontal connector configured to attach the vertical support, including a first horizontal connector foot connect to the first rod and a second horizontal connector foot connected to the second rod, the first horizontal connector foot and the second horizontal connector foot (Figure 4, Col. 4 lines 25-50; stabilizer member 34 extending from a first mounting leg 30, configured to contact an underlying support material).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant support taught by Barakauskas with a horizontal 
Center teaches specifically a net cup configured to hold a plant in a soilless growth medium and to suspend the net cup in a lid of a tray that is configured to provide a flow of water to the soilless growth medium and mount in a rack of a hydroponic system (Figure 15, Paragraph [0036]; pot 8 is a net pot with plant supports 46 and 50 and is suspended in a reservoir 52 containing water to flow to growth medium).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant support system taught by Barakauskas with the net pot of Center as it is a simple substitution of a part that is well known in the art to better suit hydroponic growth. 
Regarding claim 8, Barakauskas teaches wherein there is a separation between the first rod and the second rod (Figure 1, Col. 2 lines 21-24; trellis 16 has upright members 44 on the left and right that are separated). The modified reference teaches the limitations of claim 7 a further Kampman teaches a separation between the first horizontal connector foot and the second horizontal connector foot (Figure 4, Col. 4 lines 25-50; stabilizer member 34 extending from a first mounting leg 30 and a second mounting leg 30 on the opposite side that are separated).
Barakauskas as modified by Kampman teaches the claimed invention except for the space between the first and second rod is smaller than the space between the first and second horizontal connector foot. It would have been an obvious to one having ordinary skill in the art at the time the invention was filed to size the separation between the upright members to be 
Regarding claim 10, Barakauskas does not teach wherein the first rod, second rod, first horizontal connector foot, second horizontal connector foot, and a cross-bar are formed of a single element.
Kampman teaches wherein the first rod, second rod, first horizontal connector foot, second horizontal connector foot, and a cross-bar are formed of a single element (Col. 3 lines 24-42 and Col. 3 line 65 - Col. 4 line 2; connectors, rings portions 16 and support members 28 may be made integral).
	It would have been obvious to one having ordinary skill in the art before the effective filing date to make the first rod, second rod, first horizontal connector foot, second horizontal connector foot, and a cross-bar are formed of a single element in order to make attachment/detachment of the plant support to the pot much simpler, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 14, the modified reference teaches the limitations of claim 7 and further Center teaches wherein the net cup is formed of injection molded acrylonitrile butadiene styrene (ABS) (Paragraph [0031]; pot 8 is made from injection molding of ABS plastic).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Barakauskas (US 3026649 A) in view of Kampman (US 9167755 B1) and Center (US 20150319946 A1) as applied to claims 1 and 7 above, and further in view of Davis et al. (US 8567120 B2).
Regarding claim 4, Barakauskas as modified above does not specifically teach wherein the plant support is formed of wire.
Davis teaches a plant support device wherein the plant support is formed of wire (Col. 1 lines 35-59; support of wire frame construction).
It would have been obvious to one having ordinary skill in the art before the effective filing date to form the plant support out of wire, for ease of manufacture and improved strength and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 11, Barakauskas as modified above does not specifically teach wherein the plant support is formed of wire.

It would have been obvious to one having ordinary skill in the art before the effective filing date to form the plant support out of wire, for ease of manufacture and improved strength and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Barakauskas (US 3026649 A) in view of Kampman (US 9167755 B1) and Center (US 20150319946 A1) as applied to claims 1 and 7 above, and further in view of Haseneder (US 20190320593 A1).
Regarding claim 5, Barakauskas as modified above does not specifically teach wherein the plant support is formed of stainless steel.
Haseneder teaches a plant support device wherein the plant support is formed of stainless steel (Paragraph [0054]; supports may be stainless steel).
It would have been obvious to one having ordinary skill in the art before the effective filing date to form the plant support out of stainless steel, for increased strength and durability, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 12, Barakauskas as modified above does not specifically teach wherein the plant support is formed of stainless steel.

It would have been obvious to one having ordinary skill in the art before the effective filing date to form the plant support out of stainless steel, for increased strength and durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barakauskas (US 3026649 A) in view of Kampman (US 9167755 B1) and Center (US 20150319946 A1) as applied to claims 1 and 7 above, and further in view of Hansen (US 20110197505 A1).
Regarding claim 6, Barakauskas as modified above does not specifically teach wherein the plant support is formed of cold rolled steel.
Hansen teaches a plant support device wherein the plant support is formed of cold rolled steel (Paragraph [0029]; trellis made of cold rolled steel).
It would have been obvious to one having ordinary skill in the art before the effective filing date to form the plant support out of cold rolled steel, for increased strength and durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 13, Barakauskas as modified above does not specifically teach wherein the plant support is formed of cold rolled steel.

It would have been obvious to one having ordinary skill in the art before the effective filing date to form the plant support out of cold rolled steel, for increased strength and durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barakauskas (US 3026649 A) in view of Kampman (US 9167755 B1) and Center (US 20150319946 A1) as applied to claim 7 above, and further in view of Brosnick (US 1635203 A).
Regarding claim 9, Barakauskas as modified above does not teach wherein the net cup further includes: a set of tabs configured to hold net cup in the tray lid and to be pinched for removal of the net cup from the tray lid.
Brosnick teaches a plant container system wherein the inner container comprises a set of tabs and is configured to be held in an outer container and removed by use of the tabs (Figures 1-3, Col. 2 lines 78-82; handles 14 configured to lift and lower container 2 from being held in container 1).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant support system taught by Barakauskas with the handles taught by Brosnick in order to provide a convenient way to lift and transfer the device.
Double Patenting
Claims 7-8 and 10-14 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
Applicant’s argument that Barakaukas teaches a significantly different structure than the claimed invention because Barakaukas uses an additional clamp structure is not found persuasive. Barakaukas teaches a trellis structure comprising a vertical support configured to support a plant growing in the net cup, including a first rod, a second rod, and one or more cross-bars each connected between the first rod and the second rod (Figure 1, Col. 2 lines 21-24; trellis 16 has upright member 44 on the left and right, Figure 1, Col. 2 lines 31-42; cross member 54 connected between upright members 44) that is attached to a pot (Figure 1; upright members 44 are attached to pot 10 on opposite sides around the edge of pot 10). This reads on the claimed invention as presently claimed, as the claimed invention does not recite that there cannot be any additional components assisting in the attachment of the trellis to the pot.
Applicant’ argument that Kampman teaches a distinctly different structure than the claimed invention because Kampman does not teach “horizontal connector configured to 
In response to applicant's argument that Barakaukas and Center do not teach a hydroponic system for which the planter and trellis structure is configured to be placed in is not found persuasive, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The planters of Barakaukas and Center teach planters that have a rim/lip structure that would be capable of being supported in a tray of a hydroponic system, therefore reading on the structural limitations of the claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurtz (US 20100101144 A1), Kurtz (US 8186101 B2), and Bal (US 5913728 A). The references listed relate to planters with attached trellis structures which is directly relevant to the present claimed invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619